Citation Nr: 0733872	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected herniated nucleus pulposus at L5-S1.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected adjustment disorder with 
mixed emotional features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1962 
to June 1966 and from January 1991 to September 1992.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2006 to the RO for additional development.  

The matter of entitlement of a total rating based on 
individual unemployability due to service-connected 
disability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected herniated nucleus pulposus at L5-S1 
is shown to be manifested by a severe functional limitation 
of the lumbar spine prior to September 26, 2003; but findings 
reflective of pronounced intervertebral disc syndrome are not 
demonstrated; beginning on September 26, 2003, neither 
unfavorable ankylosis of the thoracolumbar spine nor 
incapacitating episodes having a total duration of at least 
six weeks over a twelve month period are shown; however, a 
mild, separately ratable neurological deficit involving the 
left lower extremity is demonstrated.  

2.  The service-connected adjustment disorder with mixed 
emotional features is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; findings of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for service-connected herniated nucleus 
pulposus at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5285 thru 5295 (2003); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5235 thru 5243 (2007)  

2.  The criteria for the assignment of a separate rating of 
10 percent for service-connected low back disability on the 
basis of a neurological deficit involving the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5285 thru 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5235 thru 5243, 4.124a including 
Diagnostic Code 8520 (2007).  

3.  The criteria for an initial evaluation of 30 percent 
rating for service-connected adjustment disorder with mixed 
emotional features have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132 including 
Diagnostic Code 9435 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  Nevertheless, in May 
2006, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to substantiate a claim for an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  A private examination report for 
VA purposes was added to the claims file after the letter was 
mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was informed in the May 2006 
letter that a disability rating and effective date would be 
assigned if new and material evidence was found and the 
reopened claim was granted or if a claim for service 
connection was granted, with the information about disability 
ratings applying to his claim for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent VA 
examinations were conducted in January 2007.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
low back disability, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Herniated nucleus pulposus at L5-S1.  


Schedular Criteria

Service connection was granted for low back disability by 
rating decision in October 1993, and a 10 percent evaluation 
was assigned under Diagnostic Code 5293 effective on 
September 3, 1992.  

A February 1995 rating decision granted 20 percent for 
service-connected low back disability effective on September 
3, 1992.  An April 2003 rating decision granted a 40 percent 
rating for service-connected low back disability effective on 
November 7, 2002, the date of claim for increase.  

During the course of this appeal, effective on September 26, 
2003, VA revised the criteria for diagnosing and evaluating 
the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended version may only be applied as of its effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5293.  

Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5293 (2003-2007).  

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  

A 50 percent evaluation is assigned for lumbosacral strain 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the thoracolumbar spine; and a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Note (2) (2007).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial  or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in the neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Analysis

The Board finds in this case that the veteran is shown to 
have severe lumbar disability, as evidenced by the currently 
assigned 40 percent, which would equate with highest rating 
assigned for loss of motion of the lumbar spine under the 
rating criteria in effect prior to September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board also finds that an evaluation in excess of 40 
percent prior to September 26, 2003 under Diagnostic Code 
5293 is not warranted because the veteran is not shown to 
have had pronounced intervertebral disc syndrome with absent 
ankle jerk and other associated neurological symptoms and 
very little relief.  

In addition, the examination in August 2001 found normal 
sensation and strength in the lower extremities.  When 
examined by VA in May 2002, the veteran was able to flex his 
back to 65 degrees.  Although he was hospitalized in June 
2002 for severe low back pain, the evidence prior to 
September 26, 2003 did not show symptoms required for a 60 
percent rating under the older criteria.  

The Board also notes that, despite the June 2002 flare-up 
that required hospitalization, there is no evidence, and the 
veteran has not contended, that his service-connected low 
back disability involved incapacitating episodes having a 
total duration of at least six weeks over a 12 month period.  
In fact, it was noted on VA examination in January 2007 that 
the veteran had not had any recent bed rest prescribed by a 
physician.  

Moreover, the Board has considered whether another rating 
code was "more appropriate" than the one used by the RO prior 
to September 26, 2003.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

However, since there is no evidence of vertebral fracture 
(Diagnostic Code 5285), complete bony fixation of the spine 
(Diagnostic Code 5286), or unfavorable ankylosis (Diagnostic 
Code 5289), which are the only codes that provide an 
evaluation higher than 40 percent for low back disability, 
the Board finds that another rating code was not more 
appropriate prior to the schedular rating change on September 
26, 2003.  See 38 C.F.R. § 4.71a (2002); see also 38 C.F.R. 
§ 4.71a (2003).  

An increased evaluation is also not warranted under the 
schedular criteria effective on September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as motion of the veteran's 
thoracolumbar spine on VA examinations in December 2002 and 
January 2007 included forward flexion of at least 30 degrees 
and motion in other directions of at least 10 degrees, which 
means that the thoracolumbar spine is not fixed in flexion or 
extension.  

In fact, it was reported on VA examination in January 2007 
that there was no ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 and Note (5) (2006).  

An evaluation in excess of 40 percent is also not warranted 
under DeLuca.  A 40 percent evaluation was the highest 
schedular evaluation for limitation of motion under 
Diagnostic Code 5292, in the absence of ankylosis.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).  

However, the Board does conclude that a separate 10 percent 
rating is for application on the basis of neurologic 
manifestations due to the service-connected low back 
disability because there are reports of lumbosacral 
radiculopathy.  

The VA examination in January 2007 noted in this regard that 
motor strength in the lower extremities was 5/5 and sensation 
was intact, except for some decreased sensation at S1 on the 
left.  Hence, a separate rating of 10 percent is warranted 
under the provisions of Diagnostic Code 8520.  

There is no bowel incontinence; and although a bladder 
problem was reported in January 2007, the examiner concluded 
that it was more consistent with the veteran's prostate 
problems than his neurogenic problems.  


Adjustment disorder with mixed emotional features

Schedular Criteria

A 10 percent evaluation is assigned for psychiatric 
disability when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress; or, when symptoms are 
controlled by continuous medication.  

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9435 (2007).  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266,  
267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran is seeking an initial disability rating in excess 
of the currently assigned 10 percent for his service-
connected adjustment disorder with mixed emotional features.  

It was noted in treatment records for March 2002 that the 
veteran's GAF score was 65.  The VA treatment records for 
February 2004 reveal that the veteran denied feeling down or 
depressed, but his GAF score was 58.  His GAF score was 50 on 
VA examination in September 2004.  

When examined by VA in January 2007, the veteran's GAF score 
due only to his service-connected psychiatric disability was 
noted by the VA examiner to be 75  The examiner concluded 
that the veteran's mildly depressed mood caused only an 
occasional mild decrease in work efficiency.  

Based on a careful review of the medical evidence, the Board 
finds that the service-connected disability picture to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

As noted, the veteran's GAF scores have ranged from 51 to 60 
are considered indicative of moderate symptomatology and a 
score above 70 of less than mild symptomatology.  

However, the service-connected psychiatric disability is not 
shown to be productive of a level of impairment consistent 
with occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships, as 
to warrant the assignment of the next higher rating in case.  

Based on the evidence on file, an increased rating of 30 
percent for the service-connected psychiatric disability is 
warranted.  38 C.F.R. § 4.7 (2007).  

Because the medical evidence of record relied on by the Board 
does show an increase in symptomatology that would fulfill 
the requirements for an evaluation of 30 percent under the 
applicable rating criteria involving the service-connected 
psychiatric disability during the entire appeal period, the 
Board concludes that a staged rating is not for application 
in this case.  See Fenderson, 12 Vet. App. 119 (1999).  






ORDER

An increased rating in excess of 40 percent for service-
connected low back disability is denied.  

A separate rating of 10 percent for the service-connected low 
back disability on the basis of a neurological deficit 
involving the left lower extremity is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased, initial evaluation of 30 percent for service-
connected adjustment disorder with mixed emotional features 
is granted, subject to the regulations controlling 
disbursement of VA benefits.  



REMAND

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  The ratings in excess of those 
assigned are provided for certain manifestations of the 
service-connected disabilities at issue, such as ankylosis of 
the spine or more severe psychiatric symptomatology, but the 
medical evidence reflects that those manifestations are not 
present in this case.  

However, the VA examiner in September 2004 opined that, in 
the context of the veteran's age, obvious physical disability 
and the current employment climate, the veteran was 
unemployable.  

The Board would also note that the veteran was granted Social 
Security Administration (SSA) disability benefits effective 
in April 2001 due to his back disability.  

Additionally, it was reported on VA examination in January 
2007 that the veteran's service-connected low back disability 
included periodic flare-ups that prevented him from doing 
anything but resting.  

Hence, the Board finds that the matter of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) has reasonably been 
raised in this case.  Further action on the part of the RO is 
now required.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who may possess 
additional records of recent treatment 
for any service-connected disability.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  If warranted, the RO should arrange 
for a VA examination of the veteran to 
determine the current nature and severity 
of his service-connected disabilities and 
how they currently affect his 
employability.  The veteran's VA claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examiner must provide 
an opinion, based on the examination 
findings and a review of the claims file, 
on whether the veteran's service-
connected disabilities alone are severe 
enough as a whole to preclude him from 
obtaining and maintaining any form of 
gainful employment consistent with his 
education and occupational experience.  
Any indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  

The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, the RO 
must schedule and obtain the designated 
examination from an appropriate health 
care provider.  

3.  If one or more examinations are 
conducted, the AOJ must notify the 
veteran that it is his responsibility to 
report for the above examination(s) and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the above has been completed, 
the RO must readjudicate the veteran's 
claim for TDIU, to include consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If TDIU is denied, the 
veteran must be provided a Statement of 
the Case and notification of the 
veteran's appellate rights.  If the 
veteran perfects the appeal as to this 
issue, the RO should undertake all 
appropriate action.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


